Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 31-35, filed August 23, 2020 and preliminary amendment filed December 14, 2020 are acknowledged and have been entered.  Claims 31-33 have been amended.  Claims 36-50 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 31-50 are pending.  Claims 31-35 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/IL2016/051284 filed 11/30/2016, is December 1, 2015 which is the filing date of Provisional Application 62/261,336 from which the benefit of priority is claimed. 

Information Disclosure Statement
4.	The listing of references in the specification in page 68 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 is confusing in reciting, “distinct fluorophore-labeled antibodies directed to a plurality of lineage specific antibodies comprising: at least one antibody directed to a human T cell cellular target…” because it is unclear what Applicant intends to encompass in such recitation.  Does Applicant perhaps intend, “distinct fluorophore-cells comprising: at least one antibody directed to a human T cell cellular target….” 
Claim 33 is indefinite in reciting, “APC”, “PE-CY7”, “PE”, “PerCP-Cy5.5”, and “FITC”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 33 is further indefinite in appearing to have improper antecedent basis problem in reciting, “an antibody directed to human CD45”, “an antibody directed to human CD14”, “an antibody directed to human HLA-DR”, “an antibody directed to human CD1c”, “an antibody directed to human CD141”, “at least one antibody directed to human CD123 …”, “a plurality of lineage-specific antibodies…”, and “an antibody directed to human CD16” because it is unclear as to whether these antibodies are the same or different from the “distinct fluorophore-labeled antibodies directed to human CD45, CD14, HLA-DR, CD1c, CD141, and to at least one of CD123, CD303 and CD304, and anti-CD16” recited in claim 1.  If these antibodies are intended to be the same as those recited in claim 1, then perhaps Applicant intends, “wherein the antibody directed to human CD45 is conjugated to ….”
Claim 34 is indefinite in reciting, “GFAP”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 31 and 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kishimoto et al. (US 2013/0058902).
Kishimoto et al. teach identifying, enriching, and isolating dendritic cell populations (subset compositions) from blood and human tissue sample using flow cytometry [0006, 0015, 0021].  Kishimoto et al. teach using a kit for identifying the dendritic cell populations which comprises: a fluorescent viability dye (Pacific Blue; CFSE: carboxyfluorescein succinimidyl esters (intracellular dye) or propidium iodide) ([0246, 0269]; Example 1); distinct fluorophore-labeled antibodies directed to human CD45 (anti-CD45), CD14 (anti-CD14-PE-Cy7), HLA-DR (anti-HLA-DR-PerCP), CD1c (anti-BDCA-1-Pacific Blue), CD141 (anti-BDCA-3-APC), CD123 (anti-CD123-PE) , CD303 (BDCA-2), and CD304 (BDCA-4), and distinct fluorophore-labeled antibodies directed to a plurality of lineage- specific cells comprising: antibody specific to CD3 (anti-CD3) or CD4 (anti-CD4) directed to a human T cell target, antibody specific to CD19 (anti-CD19-ECD) or CD20 (anti-CD20) directed to a human B cell target, antibody specific to CD11c directed to a human granulocyte cellular target, and distinct fluorophore-labeled antibody directed to CD16 (anti-CD16-APC-H7) ([0238-0242]; Example 2).  The kit also comprises distinct fluorophore-labeled antibodies directed to human CD45, CD11b, CD14, HLA-DR, CD16, and CD33 so as to allow multiparametric flow cytometric analysis ([0076, 0238-0242]; Example 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over
 Autissier et al. (Evaluation of a 12-Color Flow Cytometry Panel to Study Lymphocyte, Monocyte, and Dendritic Cell Subsets in Humans. Cytometry Part A. 77A: 410-419 (2010))- IDS in view of Kishimoto et al. (US 2013/0058902).
Autissier et al. teach kit components for identifying dendritic cell populations in a human tissue sample containing immune cell populations using 12-color multiparametric flow cytometry (Abstract).  The kit comprises a fluorescent viability dye (AmCyan; Pacific Blue); distinct non-overlapping fluorophore-labeled antibodies directed to human CD14 (CD14-Pacific Blue), HLA-DR (HLA-DR-Cy7-APC), CD1c (CD1c-APC; BDCA-1), nd ¶; p. 414, right col. 1st full ¶ to p. 416; Table 1; Figure 4).
Autissier et al. differ from the instant invention in failing to teach fluorophore-labeled antibody directed to CD45.
Kishimoto et al. is discussed supra.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a fluorophore-labeled anti-CD45 as taught by Kishimoto into the dendritic cell kit of Autissier because CD45 as taught by Kishimoto is an obvious equivalent marker for pan leucocytes which is conventionally known and well used in the art of immunophenotyping mononuclear cells present in blood sample.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in incorporating the fluorophore-labeled anti-CD45 taught by Kishimoto into the dendritic cell identification kit as taught by Autissier because both of Kishimoto and Autissier teach analogous art of identifying and characterizing dendritic cells present in blood or tissue samples.
	With respect to the fluorophores in claim 33 which recite in (i) to (ix): “or a substantially equivalent fluorophore;” both of Kishimoto et al. and Autissier et al. appear 
Although Autissier et al. and Kishimoto et al. further differ in failing to teach an antibody specific to human CD66b that is directed to granulocyte cell target; Applicant admits, by way of disclosure in [0040], that CD66b and the CD11c taught by both of Autissier et al. and Kishimoto et al. are obvious variations of equivalent markers of granulocytes that are well-known and conventional in the art. 

8.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over
 Kishimoto et al. (US 2013/0058902) in view of Dwulet et al. (US Patent 5,952,215).
	Kishimoto et al. is discussed supra.  Kishimoto et al. differ from the instant invention in failing to teach Clostridium histolyticum Neutral Protease.
	Dwulet et al teach Clostridium histolyticum Neutral Protease (ChNP) that provides enzymatic dissociation of cells from a tissue sample for use with a kit in characterizing cell populations in an enzymatically dissociated tissue sample (col. 1, lines 29-32; col. 3, lines 36-44). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate ChNP as taught by Dwulet into the kit of Kishimoto to dissociate any tissue sample for applications with cell-based flow cytometry because Dwulet taught that ChNP is conventional and well-known in the art for use in dissociating cell clusters from organ tissue.  

Allowable Subject Matter
9.	Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks
10.	Prior art made of record are not relied upon but considered pertinent to the Applicants' disclosure:
Verykou et al. (Enhancing diagnostic sensitivity for cutaneous blastic plasmacytoid dendritic cell neoplasia. British Journal of Dermatology. 167 (Suppl. 1) 100-113 DP25 (2012)) teach kit components for identifying dendritic cell populations in a human tissue sample using 12-parameter flow cytometry.  The kit comprises distinct fluorophore-labeled antibodies directed to human CD45, CD14, HLA-DR, CD1c, CD141, CD123, CD303, and CD304; distinct fluorophore-labeled antibodies directed to a plurality of lineage- specific cells comprising: antibody specific to CD3 directed to human T cell, antibody specific to CD19 or CD20 directed to human B cell, antibody specific to CD11c directed to a human granulocyte cellular target, and distinct fluorophore-labeled antibody directed to CD16.  See entire document.
Vuckovic et al. (Dendritic Cell Subsets in Whole Blood Revealed by a Single-Platform Flow Cytometry Assay. Blood. 100 (11): Abstract No. 3626 (November 16, 2002)) teach kit components for identifying dendritic cell populations from whole blood using single-platform flow cytometry assay.  The kit comprises distinct fluorophore-labeled antibodies directed to human CD45, CD14, HLA-DR, CD1c, CD141 (BDCA3), 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 19, 2021